                 Case
                 Case1:20-cv-05325-VEC
                      1:20-cv-05325-VEC Document
                                        Document10 Filed09/08/20
                                                 9 Filed 09/09/20 Page
                                                                  Page11of
                                                                        of11


                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 09/09/2020
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       IRENE HECHT, on behalf of herself and
                                                                          Request for Clerk’s
       all others similarly situated,
                                             Plaintiff(s)                    Certificate of
                                                                               Default
                          vs.
                                                                          1:20-cv-05325-VEC
                                                            Civil Case No._______________________
        MARY MEYER CORPORATION,

                                 Defendant(s)
       ___________________________________

                                                                 Plaintiff Irene Hecht
               Pursuant to Fed. R. Civ. P. 55(a) and L.R. 55.1, _______________________
       requests a Clerk’s certificate of entry of default. Within in an accompanying
       affidavit, I affirm that the party against whom the judgment is sought:
               1) is not an infant or incompetent person;
               2) is not in the military service;
               3) was properly served under Fed. R. C. P. 4 and proof of service having been
       filed with the court;
               4) has defaulted in appearance in the above captioned action.

Application DENIED. Per the Court's July 13,
2020 order, the Defendant's time to move against or /s/ Yitzchak Zelman
                                                     ___________________________
answer the Complaint is stayed until the date of the
IPTC, unless otherwise ordered. Per that same        Counsel for Plaintiff(s) / Plaintiff(s) Pro se

order, the IPTC is scheduled for November 13,        Yitzchak Zelman, Esq.
                                                     MARCUS & ZELMAN, LLC
2020. The Court has not issued any other order       701 Cookman Avenue, Suite 300
regarding the Defendant's time to respond to the     Asbury Park, NJ 07712
                                                     Tel: (732) 695-3282
Complaint. Plaintiff's counsel is instructed to      yzelman@marcuszelman.com
carefully read this Court's orders before filing any
further motions in this case.
SO ORDERED.


                                09/09/2020

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
